DETAILED ACTION
This office action is responsive to the amendment filed 6/27/2022.  Claims 8-13, 26-27, and 29-34 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 26-27, and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to Claims 8 and 29, applicant’s disclosure does not provide support for the recitation of the real time comparison is performed “during” the sensing of the evoked response elicited by the first delivered electrical signal.  Specifically, the specification does not provide any support for any indication toward the timing of the comparison because it is silent as to the timing of said steps in general and therefore, the invention has been disclosed as time agnostic.  Thus, the term “during” is not properly supported because they indicate a particular time in which the comparison is performed, which has not been disclosed.  “During” has been interpreted in the broadest reasonable sense to mean “at the same time,” which has not been supported by the disclosure.  Thus, said terms (which are not part of the original claims) constitute new matter.
It is noted that since the disclosure does not provide specific mention of the timing of said steps, the timing of said invention has been assumed to be that of typical medical inventions, which is considered “real time.”  However, it is noted that this has not been presently claimed and is merely inferred.  It is also submitted that the term “during” is not equivalent to “real time.”  To correct this, it is suggested that the claims recite “the real time comparison is performed along with the (real time) sensing of the evoked response elicited by the first delivered electrical signal” or something to that effect.
Claims 9-13, 26-27, and 30-34 are rejected by virtue of dependency on the above claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 13, 26-27, 29, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (US Pub No. 20120046711) in view of Harris et al (US Pub No. 20080021341) or Osorio (US Pub No. 20110160795)].

Regarding Claims 8 and 29, Osorio (‘711) discloses at least one electrical pulse generator 275, best seen in Figure 2 (0074);
at least one electrode 282 configured to deliver a first electrical signal, best seen in Figure 2 (0074);
at least one sensor 212 configured to sense, via an evoked response device with one or more evoked response device processors 215, 265, a brain evoked response elicited by a delivery of the first electrical signal to a neural structure, best seen in Figure 2 (0055, 0067-0068) – it is noted the sensor is configured to sense from the brain in real time with delivery of the first electrical signal; and
a medical device, comprising:
one or more processors 215, 276, 285 configured to automatically adjust (Figure 11-2, steps 1150 and 1357) at least one parameter selected from an inter-pulse interval, a current magnitude, a pulse width, a pulse shape, a pulse polarity, and a pulse charge balancing of the first delivered electrical signal (0075) when the brain evoked response is not considered a therapeutically efficacious brain evoked response (0096, 0098, 0116-0117, 0145-0146);
the one or more processors 266 configured to determine an efficacy index of the evoked response, wherein the efficacy index provides a normalized indication of a reduction of a seizure intensity, a seizure duration, and a seizure spread resulting from the test evoked response (0081-0082, 0084 – normalized, 0085, 0087, 0091 – duration, spread, 0094 – intensity, 0095, 017, 0138-0146); and
a memory configured to store at least one of the parameter of an adjusted first electrical signal, best seen in Figure 2 (0063, 0107-0108, 0114).
However, Osorio (‘711) does not expressly disclose the one or more processors configured to compare the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious; the one or more processors configured to determine whether the brain evoked response elicited by the first electrical signal is sufficiently similar to the therapeutically efficacious brain evoked response, where sufficiently similar is achieved by reaching a threshold value; in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, adjusting at least one parameter of the electrical signal.
It is noted that Osorio (‘711) disclose that therapeutically efficacious is determined by reaching/matching a threshold value of efficacy threshold and not therapeutically efficacious is determined by not reaching/not matching said threshold value (0141).
Harris et al teach that it is well-known in the art to provide an analogous device comprising comparing (last step of Figure 13) brain response signals, i.e. EEG, for a seizure therapy to brain response signals (EGG) from a prior delivered therapy known to be therapeutically efficacious, i.e. comparing second follow up data to other follow up data determined to be therapeutically efficacious, as an objective manner of comparing the efficaciousness of the therapy (0171).  The comparison thus allows the standard of therapeutically efficacious to be defined by the therapy itself versus being defined only by the desired outcome.  
Osorio (‘795) teach that it is well-known in the art to provide an analogous device comprising comparing (0053, 0148-0149) the brain evoked response elicited by the first delivered electrical signal (abst) to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious (defined in the therapy response map 0053, 0148-0149), steps 235-240 in Figure 39 (0186, 0190); in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, the therapy is determined to be not efficacious and may be adjusted (abst, 0047, 0187).  Thus, Osorio (‘795) teach the advantage of comparing the brain evoked response signal from one therapy to another enables another objective manner of tracking the efficaciousness of the therapy by comparing the instant therapy to another therapy already defined as therapeutically efficacious in a library, instead of just being compared to the desired symptom outcome for the patient.  This also enables various efficacious therapies to be selected and saved for future use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Osorio (‘711) such that the one or more processors configured to compare the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious, as taught by Harris et al or Osorio (‘795), to provide an equally as effectively manner to track the efficaciousness of the therapy by the first electrical signal by comparing the therapy to a known efficacious therapy, such that when combined with Osorio (‘711), the one or more processors are configured to determine whether the brain evoked response elicited by the first electrical signal is sufficiently similar to the therapeutically efficacious brain evoked response, where sufficiently similar is achieved by reaching a threshold value, as already taught by Osorio (‘711); in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, by not reaching/matching the threshold value as taught by (‘711), adjusting at least one parameter of the electrical signal, also already taught by (‘711), wherein the result of being able to define the instant therapy as efficacious when compared to a prior defined efficacious therapy enables the instant therapy to be saved and designated as therapeutic for future use.  

In terms of the timing, it is noted that the combination of Osorio (‘711) with Harris et al or Osorio (‘795) make obvious to one of ordinary skill in the art to perform the comparison in “real time” for benefits such as faster treatment of the patient because once the efficacy of the first delivered electrical signal is determined by the comparison in real time, it would enable the electrical signal to be adjusted to properly provide therapy to the patient during a time of need, i.e. during a seizure.  
Osorio (‘711) already disclose that the method can be performed in “real time” or “offline” as would be advantageous (0041, 0045).  Harris et al is also concerned with sampling and analysis of the patient’s EEG signals in response to the analogous implanted device in real time (0082-0084, 0120, 0132 – real time analysis).  Osorio (‘795) also discloses the consideration of “real time” or “offline” as desired (0003, 0042, 0048, 0095, 0138).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the comparison of Harris et al or Osorio (‘795) performed in real time (and not just offline) with the invention of Osorio (‘711) to effectively provide benefits such as faster treatment of the patient because once the efficacy of the first delivered electrical signal is determined by the comparison in real time, it would enable the electrical signal to be adjusted as quickly to properly provide therapy to the patient during a time of need, i.e. during a seizure.  

Regarding Claim 13 and 34, Osorio (‘711) further teaches the neural structure is a vagus nerve (0060), a trigeminal nerve, a hypoglossal nerve, a glossopharyngeal nerve, or a brain structure.
Claim 26: Osorio (‘711) discloses the efficacy index comprises assessment of adverse effects of the test evoked response (0092, 0094, 0100, 0101, 0105, 0144).
Claim 27: Osorio (‘711) discloses the adjustment device is configured to adjust at least one parameter selected from the inter-pulse interval, the current magnitude, the pulse width, the pulse shape, the pulse polarity, and the pulse charge balancing of the delivered electrical signal, in response to the test evoked response causing an adverse effect (0092, 0094, 0096, 0098, 0100, 0101, 0105, 0116-0117, 0145-0146).


Claims 9, 11-12, 30, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (‘711) in view of Harris et al or Osorio (‘795), further in view of Osorio (US 2012/0071774).
Regarding claim 9 and 30, Osorio (‘711) in view of Harris et al or Osorio (‘795) disclose all of the elements of the current invention as stated above for claim 8 except the one or more processors being configured to compare specific evoked response parameters.
Osorio (‘2012) teaches a comparison module configured to compare at least one of latency, amplitude, morphology, duration, number and polarity of phases, number and polarity of minima, or number and polarity of maxima (paragraph 0042).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the comparison of the specific characteristics taught by Osorio (‘2012) because the comparison of the shapes of two signals, including number of phases, maxima, and minima, is known in the art to be an effective method of determining signal similarity, as demonstrated by Osorio (‘2012).
Regarding claims 11 and 12 and 32-33, Osorio (‘711) in view of Harris et al or Osorio (‘795) teaches all of the elements of the current invention as stated above for claim 8 except an autocorrelation function.
Regarding claim 11 and 32, Osorio ('2012) teaches one or more processors that implements an autocorrelation function between a test evoked response and a therapeutic evoked response (paragraph 0084). 
Regarding claim 12 and 33, Osorio ('2012)  further teaches the test evoked response and the therapeutic evoked response are similar if the value of said autocorrelation function is at least 0.9 (paragraph 0084).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the autocorrelation function taught by Osorio ('2012) because such a function is an effective means for measuring the similarity between two evoked potential signal shapes, thus providing a useful quantification of signal similarity.


Claim 10 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (‘711) in view of Harris et al or Osorio (‘795), further in view of Gerber (US 2011/0040546) and Osorio (‘2012).
Osorio (‘711) in view of Harris et al or Osorio (‘795) teaches all of the elements of the current invention as stated above for claim 8 except specific criteria for the test evoked response being similar to the therapeutic response.
Gerber teaches that a test evoked response is similar to a therapeutic response if one or more of their latency, amplitude (paragraph 0006) or duration do not differ by more than 10% (paragraph 0096).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the 10% amplitude similarity threshold taught by Gerber because such a comparison between evoked signal amplitudes is an effective means for quantifying how similar two evoked potential signals are and for determining if stimulation parameters should be modified, as demonstrated by Gerber.
Osorio (‘2012) teaches that a test evoked response is similar to a therapeutic response if the number and polarity of phases, the number and polarity of minima, and the number and polarity of maxima are the same (paragraph 0042).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) and Gerber to further incorporate the shape similarity analysis taught by Osorio because the comparison of the shapes of two signals, including number of phases, maxima, and minima, is known in the art to be an effective method of determining signal similarity, as demonstrated by Osorio (‘2012).


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant contends that the obviousness rejection utilizes hindsight and that Harris teaches away from the recited claims because the comparison in Harris does not occur in real time but with significant delay (remarks p.15).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is submitted that the prior art provides express teachings that real time analysis would be advantageous: Osorio (‘711) already disclose that the method can be performed in “real time” or “offline” as would be advantageous (0041, 0045).  Harris et al is also concerned with sampling and analysis of the patient’s EEG signals in response to the analogous implanted device in real time (0082-0084, 0120, 0132 – real time analysis).  Osorio (‘795) also discloses the consideration of “real time” or “offline” as desired (0003, 0042, 0048, 0095, 0138).  These citations indicate that the obviousness of the comparison in real time is not merely found through hindsight reasoning.
Furthermore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is submitted that Harris et al teach that it is well-known in the art to provide an analogous device comprising comparing (last step of Figure 13) brain response signals, i.e. EEG, for a seizure therapy to brain response signals (EGG) from a prior delivered therapy known to be therapeutically efficacious, i.e. comparing second follow up data to other follow up data determined to be therapeutically efficacious, as an objective manner of comparing the efficaciousness of the therapy (0171).  The comparison thus allows the standard of therapeutically efficacious to be defined by the therapy itself versus being defined only by the desired outcome.  
Osorio (‘795) teach that it is well-known in the art to provide an analogous device comprising comparing (0053, 0148-0149) the brain evoked response elicited by the first delivered electrical signal (abst) to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious (defined in the therapy response map 0053, 0148-0149), steps 235-240 in Figure 39 (0186, 0190); in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, the therapy is determined to be not efficacious and may be adjusted (abst, 0047, 0187).  Thus, Osorio (‘795) teach the advantage of comparing the brain evoked response signal from one therapy to another enables another objective manner of tracking the efficaciousness of the therapy by comparing the instant therapy to another therapy already defined as therapeutically efficacious in a library, instead of just being compared to the desired symptom outcome for the patient.  This also enables various efficacious therapies to be selected and saved for future use.
Thus, Harris et al or Osorio (‘795) teach the comparison of a brain response elicited by a first delivered electrical signal to a brain response elicited by a prior delivered electrical signal known to be therapeutically efficacious.  The timing of when said comparison occurs is made obvious through the teachings elaborated above including the use of common sense: it would be obvious to one of ordinary skill in the art to perform the comparison in “real time” for benefits such as faster treatment of the patient because once the efficacy of the first delivered electrical signal is determined by the comparison in real time, it would enable the electrical signal to be adjusted to properly provide therapy to the patient during a time of need, i.e. during a seizure.   
Applicant is reminded that for a proper §103 rejection, “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art."  In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  "There is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness."  See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  For example, motivation to combine prior art references may exist in the nature of the problem to be solved (Ruiz at 1276, 69 USPQ2d at 1690) or the knowledge of one of ordinary skill in the art (National Steel Car v. Canadian Pacific Railway Ltd., 357 F.3d 1319, 1338, 69 USPQ2d 1641, 1656 (Fed. Cir. 2004))."  See MPEP 2143.01.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA) 1969.  
Thus, it is not necessary that the teaching of the benefit of comparison in real time be found expressly in one reference.  Similarly, the absence of said explicit teaching in one reference does not automatically mean the rejection has relied solely on hindsight reasoning.  As reiterated, the citations mentioned above are proof that hindsight reasoning has not been exclusively used.  Furthermore, the crux of the invention simply being the timing of the comparison is strongly subject to common sense, especially given the obvious and clear benefit of real time comparison for medical diagnosis and treatment art such as for epilepsy or seizures.
Regarding the contention that Harris et al teaches away from recited claims, this is not persuasive because as applicant has suggested, Harris et al refers to a controlled study which is different than the instant invention.  Thus, the motivation to provide a real time comparison for the goal of enhanced therapy – to enable the electrical signal to be adjusted to properly provide therapy to the patient during a time of need, i.e. during a seizure – does not clash with the criteria of timing in a controlled study because both refer to different contexts.  It is submitted that a teaching away would be something like Harris et al teaching a similar device as Osorio (‘711) specifically with delayed comparison; however, this is not the case.  In other words, modifying Osorio (‘711) with Harris et al would not result in a controlled study with delayed comparison since Osorio (‘711) is already concerned with real time treatment of an epileptic event.  Harris et al is only used to teach the comparison with a previous brain response elicited by a prior efficacious therapy.  
In fact to the contrary, it is submitted that Harris et al does indeed support the concept of real time comparison, as evidenced by the explicit disclosure of “the EEG signals are stored for future or substantially real-time analysis” (0132).  Harris et al, in addition to the teachings in the other references as indicated above, provide motivation to provide a real time comparison.  Therefore, applicant’s contention that Harris et al teach away from the combination is not persuasive.  It is further noted that said real time comparison aspect of the rejection relies on Harris et al or Osorio (‘795), which has been applied in a similar manner as Harris et al.  Therefore, the rejection is maintained.
Regarding the 112 rejections, it is noted that use of the term “during” is subject to the issues previously set forth.  It is suggested that the language be amended to recite “the real time comparison is performed along with the (real time) sensing of the evoked response elicited by the first delivered electrical signal” or something to that effect.  Correction is requested.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791

                                                                                                                                                                                                 
/DEVIN B HENSON/Primary Examiner, Art Unit 3791